BROSMAN, Judge
(concurring in part and dissenting in part) :
I agree with the author of the principal opinion that the law officer erred in these cases in permitting trial counsel to read to the court-martial extracts from legal sources to the extent done. Of course, there is- no necessary error in the fact that a trial counsel does read from legal authorities — for the Manual, under the conditions set out in paragraph 44g(2), expressly sanctions such a procedure. However, there must be limits to the extent to which the practice will be indulged — and this conclusion appears to me to be inherent in the Manual paragraph, both in its phrasing and in terms of common sense and sound judicial administration. Although the matter certainly rests to a considerable degree in the sound judicial discretion of the law officer, it must always be kept within the bounds of reasonableness, and. — -most important of all — particular care must be exercised that the authorities read be in all respects accurate statements of the law.
II
It is said that there were no “major inaccuracies” in the quotations read by trial counsel, although it is conceded that some were, at the very least, “doubtful precedents.” One of these was a volume of American Jurisprudence and another was Philos’ Handbook of Court-Martial Law. Strictly speaking, neither of these is, I believe, a “precedent,” and I certainly find no express warrant in the Manual for their use. I take issue also with the observation as to inaccuracies, and need offer but a single example in support of my view. Among the extensive’ readings of trial counsel, I find the following, quoted from United States v. Heffner, 64 BR 119, 133:
“The Imv presumes malice where a deadly weapon is used in a manner likely to and does in fact cause death, and an intent to kill may be inferred from an act of the accused which manifests a reckless disregard for human life. ‘Malice in law does not necessarily mean hate, ill will or malevolence, but consists in any unlawful act, wilfully done, without just excuse or legal occasion, to the injury of another person’ (Wharton’s Criminal Law, 12th Ed, Sec 146). ‘Malice is presumed from a deliberate unlawful act against another person, of such character as to show an abandoned and malignant disposition, as where an injury is caused by violence’ (Id, Sec 148). It is inferred from all the. facts of the case, as a presumption of fact (Id Secs 159, 438, 439 in Wharton’s). Malice aforethought imports premeditation . . . [Emphasis supplied].
*533There is no necessity to examine the strict legal soundness of this passage— for, even if adequate in the factual setting from which it was taken, it is of doubtful validity as presented in vacuo, and is, at the very least, seriously misleading. I think its loose use of presumptions and inferences capable of great harm when directed to a group of legally untrained minds charged with making a determination of guilt or innocence. Of particular significance are the italicized portions, to the effect that malice may be presumed, and that a certain and undefined sort of malice in turn imports premeditation. From this one could quite properly gain the impression that premeditation may be presumed from the act itself. Of course, that is just not so.
Although only one possessed of psychic powers may determine with accuracy whether the triers of fact here were or were not misled by the extensive legal material read by trial counsel, I am of the firm conviction that there was at the very least a fair risk of prejudice requiring reversal. It has been ordered that these men pay for their crime the highest price the law exacts — their lives. Because I sense a possibility — perhaps only a remote one — that the court may have been influenced incorrectly by trial counsel’s prolonged reading, I cannot be a party to affirmance of their conviction and sentence.
Ill
Unless I misunderstand my brothers their argument comes substantially to this: since the Manual permits the law officer to read law to the members of the court-martial, it follows that it is not error for the trial counsel to read them bad law — or, at least, that no harm is done if he does. They do not seem to like this result, but feel that they are required to reach it because of certain Manual language to which they refer. It is apparent from earlier portions of this memorandum that I cannot agree at all with this conclusion — certainly against the background of the instant case.
It is indeed true that under military law the members of the court-martial— laymen though they are — may override rulings of the law officer, the “judge” of a general court, in two interlocutory instances: first, on the issue of sanity, and, second, on a motion for findings of not guilty. I have no purpose to deny that the effect of this rule — rightly or the reverse — is to assign to the court, as distinguished from the law officer, the final determination of what are at least mixed questions of law and fact. It follows that legal arguments may properly be addressed to the court in these instances — for the excellent reason that in them the members of the court — and not the law officer — are the judges of the lato as well as the fact. These legal arguments will of necessity approach the problem from both sides, and here, I suspect, it is not incorrect to say that no error — certainly no prejudice — results from a reading of “bad” law to the court. However, in the present case we are not in any sense dealing with this sort of problem. No issue of sanity was raised in the case at bar, nor were the legal authorities read here addressed to a motion for findings of not guilty. They dealt instead with the elements of the offense charged- — -an area in which the members of the court are charged with literally no law-finding function, but are solely judges of fact. Thus we have a situation which is completely different from the ones just mentioned and demonstrably distinguishable therefrom. To fail to take this distinction is wholly to misunderstand, or perhaps to ignore, the widely differing functions of the court-martial in the two situations under scrutiny.
It is noteworthy, too, that trial counsel, as such, is given no right by military law to read legal “precedents” to the court in the situation here involved —nor is any claimed for him by the majority. When he does — the majority concedes — he does so only “to the extent required by the law officer,” that is, in the latter’s right, not his own. Manual, supra, paragraph 44g(2). (Emphasis supplied). Therefore, it would seem clear that we must measure the consequences of the trial counsel’s conduct here by the same yardstick we would use had the law officer himself spoken — for the former is but the lat*534ter’s delegate. Had the law officer furnished the court with dubious or confusing law, we would not' hesitate for a moment to brand his conduct as preju-dicially erroneous. Then why not here?
Additionally — -unless I misapprehend them — my brothers appear here to attach but little importance to what trial counsel says to the court, particularly in the sphere of law. Apparently we are to understand that the members of the court will pay virtually no attention to Mm. It is surprising to me that they should hold his conduct so lightly here, when to do so would operate in the interest of the accused, and yet should weigh it so heavily in other instances, when to do so results — to my mind — in his prejudice. I am referring here to those cases — to which I have been no party, be it said — in which counsel’s comments have been said to relieve the law officer of his statutory duty to instruct. See the following decisions among many: United States v. Estes (No. 773), 7 CMR 47, decided February 6, 1953; United States v. Glover (No. 829), 7 CMR 40, decided February 6, 1953; United States v. Cobb (No. 1240), 8 CMR 139, decided March 24, 1953; United States v. Charles E. Smith (No. 486), 9 CMR 70, decided May 5, 1953. It seems to me that they must say that a court-martial either will or will not pay attention to counsel’s statements of law; they cannot have it both ways.
IV
Perhaps I should observe that I agree fully with the majority’s disposition of the attorney-client privilege problem. Although in this particular case its application may appear to work a harsh result, there is no doubt that the. privilege rests upon a sound and eminently sensible foundation. Unless it is protected in all cases its significance will be sharply impaired. Hard cases should not be permitted to made bad law — and we cannot carve out an exception to the privilege for the purposes of the immediate case.